NEU      GE~RAL




       Your   requort is an opinion ir a8 iolZsrrr
     “Aovvrdi8g to ieforaationreceived br
thlr office, San&e Bill 92 has beon prarsd bl
t&o Sonat. and House by txo-thiMr PL o8iti.8
         d by the Bovermm Juan 6 1949, at
%%     ,sn the Aot bocau ~rfw&i~~.
     ‘f”
         “Thir Bill authorirer the ComQmlona~@
wt         al each eountJ, when Fa their ju@mmt
the    iinaacial   aoaditicm 01 the 5ornrQ red tk
SW48     Of th0   oif106l'8 urd   tBII@lO~O~8 jU8tq
tbu laOroa8e,    to lnorrse the cmapenaatieaof
O~URty,~&i8tdat axid pZWOinot Offi5Or8 f.D aU
      t Rot to exceed twentpfire per cant
       ef the man allowed for the fisoal J-
       and to lnoroase the aompeosatloyof Maa
      1*8, aSSiStantS,ad     eUp107888 Of 8aib%
      am in an amount not to exorsd thlrtp
fivefl4Br   cant (35s). The hot does not, how-
@OF, 9,qwbeidly    authorize an amendrent of tkie     :
l?~et~La #raer to put into dfeot the salary
iakhia8erauthoriced.
     "We rerpe5ttullyrequest BP opinfoa *en
$8UF Vff%O~ OXIthe fOliOWing @68tiOR, to-Wits
&XL Wllllam f. Hon8loy, page 2 (M57)


         SelNlt8
               ~Blll92 provldra:
         "Section 1. The Commla8lonerrs CotWt tr
    each county of this State 18 heraby authvelw4,
    when in their judgment the financial oaditlu
    or the county and the needs of thr offlaw
    justify the lnoreaao, to entor an order in-
    creasing the oompensatlonof the pealnot,
    county and district offlcsrr, or either of
    them, in an additional amount not to exoeed
    twenty-five (25%) per cent of the 8um allowed
    under the law for the flf5calyear o? 1948,
    whether paid on fee or salary basis; provided,
    however, the members of the CommIssIonerr
    Court may not raise the salaries of a& of
    suuh Comlsslone~e Court under the terns of
    this Act without raising the salary o? the re-
    maining county offlclals ln like proportion.
         "Sec. 2. The Commlrtsloners Court In eaoh
    county of this State la hereby authorized,
    when In their judgment the financial condition
    of the county and the needs of the deputies,
    assistant.8and clerks of any district, county
    or preclnot officer justify the Increase, to
    enter an order Increasingthe compenaatlonof
    any such deputy, aaaletant or clerk ln an ad-
    ditional amount not to exceed thirty-five (35s)
    per cent of the sum allowed under the law for
    the fiscal year oi'1948.
         "Sea. 3. All of such officers who were
    paid on a fee baa16 during the fiscal yeas of
    1948, and who are now to be paid on a salary
    basl8, shall be pald en annual salary in twelvr
    (12) equal Installmentsof not lea8 than the
    total 8um earned 88 oompensatlonby hir in his
    official aapaoity for the fiscal year of 1935,
    and not more than the maxlmrUnsum allowed maoh
    officer under the lawslexisting on August 24,
    1948, together with the twenty-five (25%) per
    oent increase allowed by this Act within the
    discretion of the CommlesionersCourt.
         "Sem. 4. Before the Commls8iomerrCourt
    shall be authorizedto ahange the salaxy of
    the pubala o?fiolalr povided for in th%8 Aot,
    raid Comt shall publi.shat least onoe a rook
EO8.Willlam A. m.Isloy, pago               3 wlwr)



     rw  three (3) oohsocutlvowooks In a i¶bV8~~
     In the rospoctlve oounty, notloo 6f their         in-
     tonticn to uko          oho8gos of salarZo8 0r tho80
     affected.
         "sco..5. The ~ovi8lon8  of this Act 8hL1
    be oumlatlvo of all other law8 portalning to
     8~6WfO8   Of OOURtJ Sad prO5inCt OfffdSPS snd
     their? dOpUti~8 and aS8iStSntS.
           '4
                l   .   .



         ‘985. 7. The fact that the 508t of llv-
    lng Is rising and the purchasing power of the
    dollar Is docroaslng,and that wages md sal-
    aries in private lndustrj have increased to   s
    an extent that public Of?iCOr8 and Ollt@OjOS8
    continue In their offices at a sacrlflco In
    6banyinstances;and tho further rS0t that an
    amendment to the Texas Constitutionadopted
    In 1948 provided that all rhorlffs and tholr
    doputlorrshall be paid an annual salary; snd
    the fact cf the crowded ccnditicm of the oal-
    emdar, create an emergency end en Imperative
    pub115 nOOOS8itJ that the CcnstltutlonalBulb
    roqulrlng bills to be read op three several
    da78 In oaoh Hou8e be 8wpond.d; and s&Id
    Rule   IS   haobj       8US~Ol3dOb,      UIII     thf8   Aot     8hs11
     take bir00t and be In for00 fror end after it8
     p88Sag0, aud it 18 SO mRtbt6d.*
           It was held in Attoraoj t3enma1'8 Opinion8 lo8.
v+ti8+v-&03         ip5998+Ui?43          +l’tiOlO       1666,     v,c.s.,   58
amoadod by lioosoIS111240, Acts of the 49th L8




                            et 8&&S          hudng tiii year to a brd-
I;otof %?&naban 3    fund but mo                     8USh    transfer shall la-
orba   the total OS the b&got.*
          The abovo qw+tod pcrtion of the budg8t Statuto
18 rratappll~blq to fcur lnqulq, and la vlow o?.eur
ho%&.Bl#8in the above 0pln10n8  the rbmeiEu QUO8tlOlb
ior QurdrtmmlIlatlonis whether Sbnatb      "35g28mOaaS
                                         Bil
b$ ~liSrtlon   tho p~'~~l8101~8of AFtlola 1666 io 80 iar
    Ron. w1111am W. RbmlOY, page 4 (v-857)


    a8 It concerns salary lncrea806 la aooorilamcb vith   the
    p~ovlslons of Senate Bill 92 for the remaMbr     of the
    year,    1949.
              The grant of an express power by the LeglsU-
    tire alves with It bs neceasam lmlloatlon OvbrY othor
    power-necessaryand iroper to ixeciztion of the p-over
    expressly granted. Terre11 V. Sparks, 104 Tax. 191, 135
S.W. 519 (1911); Moon v. Allred, 277 S.W. 787 (Tax. Clv.
    App. 1925, writ dv
              In view of the clear and unamblgnouslanguage
    of Senate Bill 92 it Is our opinion that It was the in-
    tention of the Legislature to grant to the Comisslon-
    eP8' Court of every county the express powsr to allow
    the salary increases provided therein on the effective
    date of said Act. Since the Comt~Lsslone~s~  Court of
    Bexar County haa the express power to raise the salary
    of Its county officialsvlthln the limitationspre-
    sclrlbedtherein, It Is our opinion that the Comlsslon-
    era' Court has the implied power to do those things neo-
    essary and proper to effectuate such salary lncrbasesr
    to-wit, amending its 199 budget  to the extent of pro-
    viding for such increases as it smy determine to be nec-
    essary In accordancewith the provisions of Senate Bill
    92, Acts of the 51st Legislature.


                   The Commiaslone~s~Court of Bexar County
            under   the provlslona of Senate Bill 92, Acts
            of the slat Legislature,has the implied au-
            thority to amend Its budget,,f& 1949 ~tothe
            extent   to effectuatesalary lncrbases it is
            allowed to make under the express prOVi8iOM
            of Senate Bill 92.
                                            Yours very   truly,
    APPROVED                          ATTORERY GERRRAL OF TEXAS
            d-J=
P    IRST ASSISTART
    ATTORWE!?OBPUL                    By   &.b?
                                                  Asslatant
    JBrbh